DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1, 3-13 and 15-21 are pending for examination.  Claims 2 and 14 are cancelled.  Claims 1 and 13 are independent and amended in the response filed 2/12/2021.  
Claims 22-30 are withdrawn from consideration as being drawn to a non-elected invention. Applicant’s election without traverse of Group I, claims 1-21 in the reply filed 9/28/2020 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The rejection of claim(s) 1,3 and 5-13 and 16-21 under 35 U.S.C. 102(a)(1) as being as being anticipated by Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) is maintained.
The rejection of claims 4 and 15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) in view of Hall et al. “Spin Coating of Thin and Ultrathin Polymer Films”, POLYMER ENGINEERING AND SCIENCE, DECEMBER 1993, Vol. 38, No. 12, pages 2039-2045 is maintained.
The provisional rejection of claims 1, 3-13 and 15-21 on the ground of nonstatutory double patenting as being unpatentable over claims 11-15, 19, 21-23 of copending Application No. US 15/193,242 is maintained.
The provisional rejection of claims 1, 3-13 and 15-21 on the ground of nonstatutory double patenting as being unpatentable over claim 8-12 of copending Application No. US 16/255,416 is maintained.
The provisional rejection of claims 1, 3-13 and 15-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/258,557 is maintained.
The rejection of claims 1, 3-13 and 15-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,193,873 B2 is maintained. 
The rejection of claims 1, 3-13 and 15-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,828,597B2 is maintained.
The rejection of claims 1, 3-13 and 15-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US patent 10,781,438 B2 is maintained.
Response to Arguments
The 4 Terminal Disclaimers filed 2/12/2021 are all disapproved. The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TPs, along with another copy of the TPs, unless they file a TD that is signed by the applicant.  Please note the TPs must be re-filed. No new fees are due.
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.  Applicants urge Minier do not teach the claims presented for examination which do not include aldehyde functionality.  In response, Applicant’s amendment has been given careful consideration, however, the rejection under 35 U.S.C. 102(a)(1) over Minier et al. has to be maintained because, on page 5960, left col.last 2 paragraphs, Minier et al. exemplify a preferred embodiment with alcohols applied to the solid surface. Also on page 5960, left col, the paragraph above the last paragraph, teaches adventitious hydrocarbons and carbonates  See also table 3.   

Accordingly the rejections are maintained.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,3 and 5-13 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) (See attached pdf).
Minier et al. use the enzyme lysozyme from hen egg white (HEWL). This lysozyme enzyme cleaves the polysaccharidic component of cell walls of Gram(+) bacteria (muramidase activity) and, as such, may have an inhibiting effect on bacterial adhesion and proliferation. Indeed some sanitizers already include proteases such as trypsin and glycosidases such as lysozyme. A nonenzymatic antimicrobial activity of HEWL has also been shown that may further enhance the surface antibacterial effect. Treatment by a lysozyme solution of stainless steel covered by a biofilm of Bacillus flavothermus removed it and had a protecting effect toward further reattachment of 
The activity of claims 11-12 is met by the art teaching the same digestive protein ie lysozyme enzyme having specific activity 51000 U/mg.  See the page 5964 of right side column under the heading Enzymatic Activity Assay.
Minier et al. teach the protection of metallic surfaces against the growth of biofilms.  See abstract.  This meets the claim 1 and 13 language to “…forming a layer on a surface of said substrate such that the digestive protein is surface exposed” since the growth of the biofilm is inhibited on the exposed surface.  
Regarding the substrate claims 3-4 and 15, page 5960 left side col and table 3 and below teaches that the stainless steel surface is treated with active groups of claim 4 and 11 and the lysozyme cleaves the polysaccharidic component of cell walls of Gram(+) bacteria (muramidase activity) and has an inhibiting effect on bacterial adhesion &proliferation.  See also page 5958 left column, 1st paragraph.  Thus, regarding the stain of claims 3 and 10, Minier et al. teach the stain is a protein, that is 
The protein comprises a glycosidase lysozyme, meeting the language to lysozyme capable of decomposing a microbe in claims 1 and 13.  See 3rd line of abstract.
Regarding the amide bond of claims 8 and 20, Minier et al. teach that to covalently attach HEWL to the amine-containing silane layer, a cross-linker is needed. The dialdehyde glutaraldehyde provides a convenient means to cross-link proteins via their free amino groups (lysines and the N-terminal group) (meeting claim 6) to aminated solid substrates. It readily condenses with primary amines to yield Schiff bases, providing a convenient way to conjugate two amine-containing molecules together. The five-carbon-atom chain length of the crosslinker may also enable an increase in the distance between the protein and the metallic surface.  See page 5963 right side column under the heading Immobilization of HEWL. 
	Miner et al. teaching on page 5958 (left side column, last sentence of 1st paragraph) the Incorporation of lysozyme into polymeric packaging film structure induced a bactericidal effect. See also Fig 7 as a graphic of chemical covalent coupling of lysozyme digestive protein to a dialdehyde glutaraldehyde substrate layer by an amide bond onto the stainless steel solid surface. 
Regarding the water rinsing of claims 6 and 17, Minier et al. illustrate using water rinsing to remove the physioabsorbed stain material.  See page 5959 left side column explaining the experiment.  Accordingly the teachings of Minier et al. clearly anticipate the material limitations of the claimed composition.
Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) (See attached pdf) as applied to claims 1-3 and 5-14 and 16-21 above and further in view of Hall et al. “Spin Coating of Thin and Ultrathin Polymer Films”, POLYMER ENGINEERING AND SCIENCE, DECEMBER 1993, Vol. 38, No. 12, pages 2039-2045.  See attached pdf.
Minier et al. is relied upon as set forth above. Specifically, Minier et al. Figures 1 and 7 and pages 5958-5963 illustrate cross-linking of various kinds of catalytically active enzymes proteins using the dialdehyde glutaraldehyde (GA) (Figure 1) were immobilized on silicon in general. But does not specifically teach a polystyrene surface of a solid substrate as required by claims 4 and 15.
Hall et al. teach ultrathin polystyrene spincoated on silicon substrates is commonly known. See page 2040 left column, last paragraph.  
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Minier et al. with the claimed polystyrene surface of a solid substrate as taught by Hall et al. with a reasonable expectation of success, because Minier et al. Figures 1 and 7 and pages 5958-5963 illustrate cross-linking of various kinds of catalytically active enzymes proteins on silicon in general, and Hall et al. guide one of ordinary skill polystyrene is commonly spincoated on silicon substrates.  One of ordinary skill in the art would have been motivated to combine the teachings of Minier et al. with that of Hall et al. since both references are in the analogous art of coating a hard,solid surfaces in general.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-13 and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15, 19, 21-23 of copending Application No. US 15/193,242. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-15, 19, 21-23 of US 15/193,242 encompasses a similar composition with the similar digestive protein with the claimed activity in excess of the claimed values in independent claims 1 and 8. This is a provisional nonstatutory double patenting rejection.
Claims 1, 3-13 and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-12 of copending Application No. US 16/255,416. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims 8-12 US 16/255,416 
Claims 1, 3-13 and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/258,557. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-21 encompass a composition comprising a lysozyme digestive protein capable of decomposing a microbe (ie: bacteria, archaea, fungi, protozoa, algae, and viruses) to a solid substrate which composition is encompassed by the instantly claimed composition covalently binding a protein to substrate in the copending claims.
Claims 1, 3-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,193,873 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-5 of US 9,193,873 B2 is to a patented protein-polymer composite material which encompasses the instantly claimed composition comprising the same protein covalently bound to a substrate of a solid surface. 
Claims 1, 3-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,828,597B2  Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-12 of US 9,828,597B2  is to a similar composition with the patented protein-polymer composite material which encompasses the instantly claimed composition comprising the same protein covalently bound to a substrate of a solid surface.
Claims 1, 3-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US patent 10,781,438 B2  Although .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764